Exhibit 10.5

AMENDMENT NO. 1 TO INTERSEARCH GROUP, INC.

2005 EQUITY INCENTIVE PLAN

THIS AMENDMENT NO. 1 to the InterSearch Group, Inc. (the “Company”) 2005 Equity
Incentive Plan (the “Plan”) amends the Plan as set forth below effective as of
July 27, 2006. All capitalized terms not specifically defined in this Amendment
shall have the meanings provided to them in the Plan.

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. The second sentence of Section 3(a) of the Plan is hereby amended in its
entirety to read as follows:

“The maximum number of shares of Stock with respect to which Plan Awards may be
granted under the Plan, subject to adjustment in accordance with the provisions
of Section 9, shall be 1,744,124 shares.”

 

2. Section 3(c) of the Plan is hereby amended in its entirety to read as
follows:

“The shares of Stock involved in the unexercised or undistributed portion of any
terminated, expired or forfeited Plan Award shall be made available for further
Plan Awards. After the effective date of the Plan, if any shares of Stock
subject to awards granted under the Company’s 2004 Equity Incentive Plan, as
amended, would again become available for new grants under the terms of such
plan as if that plan had remained in effect after its termination date, then
those shares of Stock will be available for the purpose of granting Awards under
this Plan, thereby increasing the number of shares of Stock available for
issuance under this Plan as determined under the second sentence of Section
3(a). Any such shares of Stock will not be available for future awards under the
terms of the Company’s 2004 equity Incentive Plan, as amended.”

 

3. Except to the extent amended hereby, the terms and provisions of the Plan
shall remain in full force and effect.